Citation Nr: 1228930	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right middle finger scar.

3.  Entitlement to service connection for a right ear disability.

4.  Entitlement to service connection for a kidney disability.

(The issue of entitlement to a waiver of recovery of the overpayment of VA pension benefits is discussed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).

The issue of entitlement to a rating in excess of 0 percent for postoperative repair of the extensor hood of the right fourth finger, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a right knee disability, a right ear disability, and a kidney disability are a remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  In December 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a right middle finger scar.

2.  A June 1970 rating decision denied the claim of entitlement to service connection for a right knee disability.

3.  Evidence associated with the claims file since the June 1970 rating decision was not of record at the time of the June 1970 rating decision and relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right middle finger scar have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disability since the June 1970 final denial is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Middle Finger Scar

An August 2008 rating decision denied service connection for residuals of a scar on the right middle finger.  The Veteran filed a notice of disagreement with that rating decision, and perfected an appeal in June 2009.  In a December 2011 hearing before the Board, the Veteran stated that he wanted to withdraw his claim as to the issue of entitlement to service connection for a right middle finger scar.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  Oral statements are valid for the purpose of withdrawing a claim if made by the Veteran while on the record at a hearing.  38 C.F.R. § 20.204(b) (2011).

With regard to the issue of entitlement to service connection for a right middle finger scar, prior to the promulgation of a decision by the Board, the Veteran stated that he wanted to withdraw his appeal of this issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for a right middle finger scar.  Therefore, the Board finds that the Veteran has withdrawn his claim as to that issue, and the Board does not have jurisdiction to review the appeal.  Therefore, the issue of entitlement to service connection for a right middle finger scar is dismissed.

Right Knee Disability

An unappealed rating decision in June 1970 denied the Veteran's claim of entitlement to service connection for a right knee disability on the basis that a right knee disability was not found on examination.  The relevant evidence of record at the time of the June 1970 rating decision consisted of the Veteran's service medical records and a May 1970 VA medical examination report.
 
The Veteran did not file a timely notice of disagreement after the June 1970  rating decision.  Therefore, the June 1970 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

In April 2008, a claim to reopen the issue of entitlement to service connection for a right knee disability was received.  Evidence of record received since the June 1970 rating decision includes VA medical records dated from February 1993 to the present, multiple statements from the Veteran, and a December 2011 hearing before the Board.  All of the evidence received since the June 1970 rating decision is new in that it was not of record at the time of the June 1970 decision.  In addition, the new evidence includes a September 1993 VA outpatient medical report, in which the Veteran complained of multiple joint pain, including in his knees.  On physical examination, there was bilateral crepitus of the Veteran's knees.  The assessment was traumatic osteoarthritis.  In addition, in the December 2011 hearing, the Veteran reported that he had experienced right knee symptoms continuously after separation from service until he began seeking medical treatment in 1991.

That new evidence is presumed credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the new evidence demonstrates that the Veteran has a current diagnosis of a right knee disability, and includes competent lay evidence that the Veteran experienced right knee symptoms during and after separation from service.  The claim was previous denied on the basis that a right knee disability was not shown.  Therefore, the new evidence includes competent evidence which relates to unestablished facts necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).  To that extent only, the claim is allowed.


ORDER

The claim of entitlement to service connection for a right middle finger scar is dismissed.

As new and material evidence has been submitted, the claim of entitlement to service connection for a right knee disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a right knee disability, a right ear disability, and a kidney disability.  With respect to the right knee disability, the Veteran's service medical record show that he complained of right knee pain after feeling a "pop" in his knee while playing tennis.  On physical examination, there was pain on extension.  The impression was deferred pending further testing.  Subsequently, a November 1967 service medical report stated that, on physical examination, the Veteran had chondromalacia of the right patella.  After separation from service, in a September 1993 VA outpatient medical report the Veteran complained of multiple joint pain, including in his knees.  On physical examination, there was bilateral crepitus of the Veteran's knees.  The assessment was traumatic osteoarthritis.  

Accordingly, there is medical evidence that the Veteran experienced right knee symptomatology during service, and that the Veteran has a post-service diagnosis of a knee disability.  The Veteran has not been provided with a VA medical examination to determine the etiology of any currently diagnosed right knee disability.  There is no medical evidence of record which provides an opinion as to whether any currently diagnosed right knee disability is related to the Veteran's service.  Therefore, the Board finds that a medical examination is needed to determine the etiology of any currently diagnosed right knee disability.  38 C.F.R. § 3.159(c)(4) (2011).

With respect to the right ear disability, the Veteran's service medical records show that the Veteran was found to have pre-existing external and medial chronic otitis of the right ear, with drainage, in December 1962, which disqualified him for active service.  The Veteran subsequently underwent an ear, nose, and throat consultation in February 1963, which gave an impression of minimal right otitis externa, which was not considered disabling for active duty.  In May 1963, the Veteran was found to have external and medial chronic otitis, bilaterally, but was found to be qualified for service.  The Veteran's service medical records also show that he received treatment for right otitis media in November 1963, right otitis externa in December 1963, and a right ear infection in October 1967.

Accordingly, there is medical evidence that the Veteran had a pre-existing right ear disability at the time of his entry into active service, and that he experienced right ear symptoms during active service.  The Veteran has not been provided with a VA medical examination to determine the etiology of any currently diagnosed right ear disability, to include whether any pre-existing right ear disability was aggravated by active service.  There is no medical evidence of record which provides an opinion as to whether any currently diagnosed right ear disability is related to the Veteran's service, to include due to aggravation of a pre-existing disability.  Therefore, the Board finds that a medical examination is needed to determine the etiology of any currently diagnosed right ear disability.  38 C.F.R. § 3.159(c)(4) (2011).

With respect to the kidney disability, the Veteran's service medical records show that, in October 1968, he was involved in an automobile accident, following which he was admitted for hospital treatment due to hematuria.  Following 22 days of inpatient treatment, the final diagnoses were contusion of the right kidney and congenital right ectopic kidney.  After separation from service, a September 2007 VA outpatient medical report noted that the Veteran had been found to have hematuria in January 2007.

Accordingly, there is medical evidence that the Veteran had a pre-existing right kidney disability at the time of his entry into active service, and that he experienced an injury to the right kidney during active service which resulted in hematuria.  In addition, the post-service medical evidence shows that the Veteran experienced hematuria.  The Veteran has not been provided with a VA medical examination to determine the etiology of any currently diagnosed kidney disability, to include whether any pre-existing kidney disability was aggravated by active service.  There is no medical evidence of record which provides an opinion as to whether any currently diagnosed kidney disability is related to the Veteran's service, to include due to aggravation of a pre-existing disability.  Therefore, the Board finds that a medical examination is needed to determine the etiology of any currently diagnosed kidney disability.  38 C.F.R. § 3.159(c)(4) (2011).

In addition, the Veteran's dates of service are not all verified.  Therefore, action should be undertaken to verify all active service of the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. Take action to verify any active service performed by the Veteran prior to May 1967 and obtain any related service personnel records.

2. Schedule the Veteran for a VA examination to ascertain the etiology of any current right knee disability.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disability is due to, or was aggravated by, the Veteran's active service.  If any current right knee disability is attributable to factors unrelated to active service, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

3. Schedule the Veteran for a VA examination to ascertain the etiology of any right ear disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that any right ear disability pre-existed the Veteran's entry to service.  If the Veteran is found to have a current diagnosis of a right ear disability which pre-existed active service, the examiner must provide an opinion as to whether that the pre-existing right ear disability was aggravated (permanently increased in severity beyond the natural progression of the disease) during the Veteran's active service.  If the Veteran is found to have a current diagnosis of a right ear disability which did not pre-exist service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the right ear disability is due to, or has been aggravated by, the Veteran's active service.  If any current right ear disability is attributable to factors unrelated to his active service, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

4. Schedule the Veteran for a VA examination to ascertain the etiology of any kidney disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that any kidney disability pre-existed the Veteran's service.  If the Veteran is found to have a current diagnosis of a kidney disability which pre-existed active service, the examiner must provide an opinion as to whether that pre-existing kidney disability was aggravated (permanently increased in severity beyond the natural progression of the disease) during the Veteran's active service.  If the Veteran is found to have a current diagnosis of a kidney disability which did not pre-exist service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the kidney disability is due to, or has been aggravated by, the Veteran's active service.  The examiner should also state whether or not any kidney disability found is a congenital or developmental defect.  If so, the examiner should state whether any congenital or development defect of the kidney was aggravated during the Veteran's service.  If any current kidney disability is attributable to factors unrelated to his active service, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

5. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 


Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


